2019 WI 20

                  SUPREME COURT               OF   WISCONSIN
CASE NO.:                 2016AP880
COMPLETE TITLE:           In the interest of    A.L., a person under the age
                          of 17:

                          State of Wisconsin,
                                    Petitioner-Appellant,
                               v.
                          A. L.,
                                    Respondent-Respondent-Petitioner.

                             REVIEW OF DECISION OF THE COURT OF APPEALS
                            Reported at 378 Wis. 2d 721, 904 N.W.2d 543
                                        PDC No:2017 WI App 72

OPINION FILED:            March 7, 2019
SUBMITTED ON BRIEFS:
ORAL ARGUMENT:            November 5, 2018

SOURCE OF APPEAL:
   COURT:                 Circuit
   COUNTY:                Milwaukee
   JUDGE:                 Christopher T. Dee

JUSTICES:
   CONCURRED:             KELLY, J. concurs (opinion filed).
   DISSENTED:
   NOT PARTICIPATING:


ATTORNEYS:


       For the respondent-respondent-petitioner, there were briefs
filed    by       Jorge   R.   Fragoso,   assistant   state     public   defender.
There was an oral argument by Jorge R. Fragoso.


       For the petitioner-appellant, there was a brief filed by
Luke N. Berg, deputy solicitor general, with whom on the brief
was    Brad       D.    Schimel,   attorney    general,   and   Misha     Tseytlin,
solicitor general. There was an oral argument by Luke N. Berg.
                                                                                  2019 WI 20
                                                                         NOTICE
                                                           This opinion is subject to further
                                                           editing and modification.   The final
                                                           version will appear in the bound
                                                           volume of the official reports.
No.         2016AP880
(L.C. No.      2012JV389A)

STATE OF WISCONSIN                                     :              IN SUPREME COURT

In the interest of           A.L., a person under the
age of 17:

State of Wisconsin,                                                           FILED
                Petitioner-Appellant,                                     MAR 7, 2019
        v.                                                                  Sheila T. Reiff
                                                                         Clerk of Supreme Court
A.L.,

                Respondent-Respondent-Petitioner.




        REVIEW of a decision of the Court of Appeals.                       Affirmed.


        ¶1     REBECCA       FRANK    DALLET,         J.     The      Milwaukee        County
Circuit Court, T. Christopher Dee presiding, denied the State's
motion to recall A.L.'s juvenile delinquency proceedings.                                    We
review       the   court     of   appeals'      decision      reversing         the   circuit
court.1

        ¶2     A.L.     seeks     review   of    two       issues:        (1)    whether      a
circuit        court     can      resume     suspended         juvenile         delinquency


        1
       State       v.    A.L.,     2017    WI   App    72,      378 Wis. 2d 721,        904
N.W.2d 543.
                                                                         No.    2016AP880



proceedings to reexamine the competency of a juvenile who was
initially       found   not   competent       to    proceed      under    Wis.     Stat.
§ 938.30(5)(d)      (2015-16)2    and    not       likely   to    become       competent
within the statutory time limits; and (2) whether the circuit
court retains competency over juvenile delinquency proceedings
after an accompanying juvenile in need of protection or services
(JIPS) order has expired.3
     ¶3     We conclude that a circuit court can resume suspended
juvenile delinquency proceedings to reexamine the competency of
a juvenile who was initially found not competent and not likely
to become competent within the statutory time frame.                            We also
conclude that a circuit court retains competency over juvenile

delinquency proceedings even after an accompanying JIPS order
has expired.       Accordingly, we affirm the decision of the court
of appeals.
            I.      FACTUAL BACKGROUND AND PROCEDURAL POSTURE
     ¶4     The juvenile delinquency petition at issue pertains to
an incident that occurred in November 2012 when A.L. was 15

years    old.      Milwaukee    police    officers      were      dispatched       to   a
residence where they found a man lying on the front porch with a
stab wound to his chest.          During a search of the residence, the
officers recovered a silver metal knife in the kitchen sink.

     2 All subsequent references to the Wisconsin Statutes are to
the 2015-16 version unless otherwise indicated.
     3 A "juvenile in need of protection or services" order, as
discussed in Wis. Stat. § 938.13, is commonly referred to as a
"JIPS" order.


                                          2
                                                                             No.   2016AP880



A.L. admitted to an officer that he had stabbed his 25-year-old
cousin after observing him violently fighting with A.L.'s 16-
year-old brother.
     ¶5     A delinquency petition was filed in November 2012 when
A.L. was 15 years old, alleging A.L. committed second-degree
reckless    homicide     while      armed         with    a    dangerous     weapon.      At
A.L.'s     plea     hearing,        defense          counsel        challenged       A.L.'s
competency    to      proceed.          The        circuit      court      suspended     the
proceedings and ordered two competency evaluations of A.L.                              Both
psychologists found A.L. not competent and not likely to become
competent within the statutory time frame, and the circuit court
agreed.      Pursuant       to   Wis.   Stat.        § 938.30(5)(d),         the     circuit

court     suspended     the      delinquency             proceedings       against     A.L.,
entered a JIPS order, and placed A.L. in a residential treatment
center.     A.L.'s JIPS order was later extended for another year
and expired in March 2015.
     ¶6     While     the    JIPS   order         was     pending,     the   State     filed
additional    charges       against     A.L.:            (1)    a   June   2014    juvenile

delinquency petition alleging criminal damage to property; and
(2) a December 2014 complaint alleging battery, criminal damage
to property, and disorderly conduct in adult criminal court.4                             In
the 2014 delinquency proceedings, A.L. was found not competent
and not likely to become competent within the one-year statutory


     4 A.L. was 17 years old at the time of the December 2014
offense and therefore the State filed adult criminal charges.
A.L. is now 21 years old.


                                              3
                                                                                No.     2016AP880



time frame.       The circuit court suspended the proceedings and
entered    another       JIPS     order    which          expired    in        October     2015.
However, in the adult criminal proceedings A.L. was found not
competent but likely to become competent.                         A.L. was then sent to
Mendota    Mental    Health       Facility       in   March       2015     for        competency
remediation.        In     May    2015,    a     doctor      at     Mendota       found     A.L.
competent to proceed.             A.L. did not challenge this competency
finding and pled guilty to the battery and criminal damage to
property charges.
     ¶7     As a result of the competency finding in the adult
criminal   proceedings,          the     State    moved      for     a    reevaluation        of
A.L.'s competency in the 2014 delinquency proceedings.                                     After

hearing testimony, the circuit court found A.L. competent and
resumed proceedings on the June 2014 delinquency petition.
     ¶8     The     State        then     filed       a     motion        to     recall      for
reconsideration       of    A.L.'s        competency         in     the    November         2012
juvenile delinquency case.                The circuit court held that under
the circumstances, where A.L. was initially found not competent

and unlikely to become competent, Wis. Stat. § 938.30(5) did not
provide a procedure for reinstating the suspended delinquency
proceedings.        Therefore, the circuit court denied the State's
motion and ruled that the proceedings remained suspended, and
"just kind of sit[] in limbo."                   The State appealed the circuit
court's decision.
     ¶9     The court of appeals reversed and remanded the matter,
concluding    that    Wis.       Stat.    § 938.30(5)(d)            allows       the     circuit
court to retain authority over delinquency proceedings where the
                                            4
                                                                          No.     2016AP880



juvenile remains not competent such that the circuit court may

revisit      the    issue     of    competency       when       circumstances      warrant
reevaluation.         See State v. A.L., 2017 WI App 72, ¶36, 378
Wis. 2d 721, 904 N.W.2d 543.                  The court of appeals determined
that   § 938.30(5)(d)         was     ambiguous      and    therefore     relied        upon
legislative history to determine its meaning.                      See id., ¶2.
       ¶10   A.L.     seeks    review        of    two   issues:       (1)      whether    a
circuit court can resume suspended delinquency proceedings to
reexamine the competency of a juvenile who was initially found
not competent to proceed under Wis. Stat. § 938.30(5)(d) and not
likely to become competent within the statutory time limits; and
(2)    whether       the      circuit        court       retains     competency         over

delinquency        proceedings       after    an    accompanying      JIPS      order    has
expired.
                               II.    STANDARD OF REVIEW
       ¶11   The focus in this case is on the interpretation of
Wis.   Stat.       § 938.30(5),       the    statute      that     governs      competency
within the Juvenile Justice Code.                   Statutory interpretation is a
question of law that this court reviews de novo.                       Noffke ex rel.
Swenson      v.    Bakke,     2009 WI 10,    ¶9,    315 Wis. 2d 350,         760
N.W.2d 156.          The    purpose     of    statutory         interpretation      is    to
"determine what the statute means so that it may be given its
full, proper, and intended effect."                        State ex rel. Kalal v.
Circuit Court for Dane Cty., 2004 WI 58, ¶44, 271 Wis. 2d 633,
681 N.W.2d 110.          Statutory        language      is    "given   its     common,
ordinary, and accepted meaning," unless there are technical or
specially-defined words or phrases.                       Id., ¶45.       "A statute's
                                              5
                                                                     No.   2016AP880



purpose or scope may be readily apparent from its plain language
or its relationship to surrounding or closely-related statutes—
that is, from its context or the structure of the statute as a
coherent whole."         Id., ¶49.

                                     III. ANALYSIS
       ¶12    This case concerns a circuit court's ability to resume5
suspended delinquency proceedings to reexamine the competency of
a juvenile who was initially found not competent and unlikely to
become competent, and what effect, if any, an expired JIPS order
has    on    the     circuit   court's    competency   over    the    delinquency
proceedings.6         The court of appeals concluded that the language
of Wis. Stat. § 938.30(5) was ambiguous and therefore turned to

legislative history.           A.L. and the State disagree with the court
of appeals' holding that § 938.30(5) is ambiguous.                         Instead,
both       parties    assert    that     the   language   of   § 938.30(5)       is
unambiguous and supports their respective positions.                        In the



       5
       The State labelled its motion "State's Motion to Recall
Suspended Case."     Such a motion would be the procedural
mechanism triggering a circuit court to order a competency
evaluation. If A.L. is ultimately found competent, the circuit
court could then resume the proceedings in the November 2012
juvenile delinquency case.    The circuit court would then have
two options:   dismissal of the action with prejudice or waiver
of jurisdiction pursuant to Wis. Stat. § 938.18.
       6
       Noncompliance with statutory mandates affects a court's
"competency," which is "not jurisdictional at all, but instead,
is defined as 'the power of a court to exercise its subject
matter jurisdiction' in a particular case." City of Eau Claire
v. Booth, 2016 WI 65, ¶7, 370 Wis. 2d 595, 882 N.W.2d 738
(quoted source omitted).


                                           6
                                                                             No.    2016AP880



alternative,        A.L.    asserts          that    the     circuit    court       retained
competency over him only for the duration of his JIPS order,
which had expired at the time the State filed its motion to
recall.

              A. The circuit court has authority to resume
                suspended juvenile delinquency proceedings
                         to reexamine competency.
       ¶13    We    interpret         Wis.    Stat.      § 938.30(5)        and    determine
whether the statute is ambiguous.                     Section 938.30(5)(d) provides
that   if    a     juvenile      is    found    not      competent     to    proceed,    the
circuit      court       "shall       suspend        proceedings"       on    a     juvenile
delinquency petition and order the State to file a petition for
a Wis. Stat. ch. 51 commitment or a JIPS petition.                                  Where a
juvenile is found not competent but likely to become competent
"within      12    months   or    within       the    time    period    of    the    maximum
sentence that may be imposed," § 938.30(5)(e) mandates periodic
reexaminations with written reports to be filed "every 3 months
and    within       30   days"        before       the   juvenile's         commitment    or
dispositional order expires.                    If a report indicates that the
juvenile has become competent, the circuit court "shall hold a
hearing within 10 days" and "determine whether the juvenile is

competent.          If    the     court      determines       that     the    juvenile    is
competent, the court shall terminate the juvenile's commitment
or dispositional order and resume the delinquency proceeding."
§ 938.30(5)(e)2.            However,         § 938.30(5)      does   not     address     what
becomes of the suspended delinquency proceedings for juveniles




                                               7
                                                                              No.    2016AP880



who are found not competent and not likely to become competent
within the statutory time frame, like A.L.
      ¶14    The court of appeals concluded that because Wis. Stat.
§ 938.30(5)(d) provides no guidance as to a particular procedure
to follow in cases where a juvenile is found not competent and
not likely to become competent within the statutory time limits,
the statute is ambiguous.              See A.L., 378 Wis. 2d 721, ¶2.                        The

court of appeals thus turned to legislative history to resolve
this perceived ambiguity.
      ¶15    Upon      examination       of       the     language       of       Wis.     Stat.
§ 938.30(5), in conjunction with the language of ch. 938, we
agree with the parties that there is no ambiguity.                                   Although

there   is   no     explicit        procedure      laid       out   in    § 938.30(5)         to
reinstate the suspended delinquency proceedings in A.L.'s case,
the language of § 938.30(5)(d) and the surrounding subsections
are   unambiguous.        Ambiguity       results         where     statutory        language
reasonably gives rise to different meanings, and that is not the
case here.        See Kalal, 271 Wis. 2d 633, ¶47.                       Instead, reading
§ 938.30(5)       in    conjunction       with          the   language        of     ch.     938
demonstrates that a circuit court has the authority to resume
suspended proceedings in cases where a juvenile was initially
found   not competent          to    proceed under §            938.30(5)(d)         and not
likely to become competent within the statutory time limits.
      ¶16    First,      the    word     "suspend"            signifies       a     temporary
postponement and implies that a circuit court can resume the
proceedings if the reason for the suspension disappears.                                      We
rely on dictionary definitions when the legislature fails to
                                              8
                                                                               No.    2016AP880



provide a definition in the statute.                         Wisconsin DOR v. River

City Refuse Removal, Inc., 2007 WI 27, ¶46, 299 Wis. 2d 561, 729
N.W.2d 396.        According       to    Black's       Law    Dictionary,            "suspend"
means "to interrupt; postpone; defer."                            Suspend, Black's Law
Dictionary      1584    (9th      ed.    2009).         See       also    Oxford       English
Dictionary 318 (2d ed. 1989) (defining "suspend" as "to stop or
check     the    action      of    movement       of     something         temporarily");
Webster's       Third     New     International          Dictionary            2303     (2002)
(defining "suspend" as "stop temporarily").                              The word suspend
thus implies that something is postponed until a condition has
been met.       Here, the precondition of suspension that no longer
exists is A.L.'s lack of competency.

      ¶17   Second, Wis. Stat. § 938.30(5) distinguishes between
dismissal of a petition where a circuit court finds a juvenile
not   responsible       by   reason      of   mental      disease         or   defect,      and
suspension of proceedings on the petition where a circuit court
finds a juvenile is not competent.                     Compare § 938.30(5)(c) with
§ 938.30(5)(d).         "[S]tatutory          language       is    interpreted         in   the
context in which it is used; not in isolation but as part of a
whole; in relation to the language of surrounding or closely-
related     statutes;        and        reasonably,          to     avoid       absurd      or
unreasonable results."             Kalal, 271 Wis. 2d 633, ¶46.                       When the
legislature uses different terms in a statute, the terms are
presumed to have distinct meanings.                      See Johnson v. City of
Edgerton, 207 Wis. 2d 343, 351, 558 N.W.2d 653 (Ct. App. 1996).
The words dismiss and suspend in §§ 938.30(5)(c) and (5)(d) are


                                              9
                                                                             No.     2016AP880



intended to function differently, especially in light of the
fact that subsections (5)(c) and (5)(d) are otherwise identical.7
      ¶18   Further, there is a logical distinction between the
suspension     of       a   case     where    a     juvenile    is   not     competent     to
proceed     and     the       dismissal       of     a   case     where      a     juvenile's
affirmative       defense       is    lack     of    mental     responsibility.           The
latter resolves the case on the merits and there is no matter
left for the circuit court to decide.                           On the other hand, a
juvenile's lack of competency bears only upon the juvenile's

current ability to participate in the proceedings; it is not
related to the merits of the case.                       If the circuit court cannot
resume suspended proceedings once a juvenile becomes competent,

there would be no means of conclusion or resolution of the case,
and   A.L.'s      2012       delinquency       proceedings        would      be     suspended
indefinitely.       Where a juvenile does not become competent within
the statutory time frame, suspension would therefore act as the
functional        equivalent         of      dismissal.          Reading         Wis.   Stat.
§ 938.30(5) in such a manner would upend the distinction between
suspension        and       dismissal,       rendering      the      terms        essentially
identical in practice.


      7Compare Wis. Stat. § 938.30(5)(c) ("[i]f the court finds
that the juvenile was not responsible by reason of mental
disease   or defect, as described under [Wis. Stat. §§]
971.15(1) and (2), the court shall dismiss the petition with
prejudice"), with § 938.30(5)(d) ("[i]f the court finds that the
juvenile is not competent to proceed, as described in [Wis.
Stat. §§] 971.13(1) and (2), the court shall suspend proceedings
on the petition").


                                               10
                                                                         No.    2016AP880



      ¶19    Lastly, reading Wis. Stat. § 938.30(5) in relation to
the language of a surrounding statute, Wis. Stat. § 938.12(2),
the     circuit     court    retains     jurisdiction        to     resume        A.L.'s
suspended      delinquency        proceedings         to     reevaluate           A.L.'s
competency regardless of          the    fact that         A.L. is   currently        21
years old.     Section 938.12(2) provides:

            If a petition alleging that a juvenile is
      delinquent is filed before the juvenile is 17 years of
      age, but the juvenile becomes 17 years of age before
      admitting the facts of the petition at the plea
      hearing or if the juvenile denies the facts, before an
      adjudication, the court retains jurisdiction over the
      case.
Here, the petition was filed when A.L. was 15 years old and,
because     A.L.    was   found   not    competent,        the   proceedings        were

suspended.        A.L. neither admitted nor denied the facts of the
petition before turning 17 years old and therefore the circuit
court    retained    jurisdiction       over    the   delinquency         proceedings
pursuant to § 938.12(2).
      ¶20    A.L. asserts that Wis. Stat. § 938.30(5)(e)2. is the
exclusive    path    to     resumption    of    the   delinquency         proceedings

because it is the only subsection that references resumption of
proceedings.        A.L. points to the following language, "[i]f a
report under [§ 938.30(5)(e)1.] indicates that the juvenile has
become competent" and the circuit court agrees, "the court shall
terminate the juvenile's commitment or dispositional order and
resume the delinquency proceeding."               § 938.30(5)(e)2.              However,
there is no support for A.L.'s claim that § 938.30(5)(e)2. is
the     exclusive    mechanism     for    the    circuit         court     to     resume


                                         11
                                                                              No.        2016AP880



delinquency proceedings upon a finding of competency.                                    Section
938.30(5)(e) does not use limiting language such as "only," or
"except for," and we will not read limiting language into the
statute.          See Heritage Farms, Inc. v. Markel Ins. Co., 2009 WI
27, ¶16, 316 Wis. 2d 47, 762 N.W.2d 652; C. Coakley Relocation
Sys., Inc. v. City of Milwaukee, 2008 WI 68, ¶24, 310 Wis. 2d
456, 750 N.W.2d 900.
       ¶21    A.L.        additionally       argues    that        the    time      frame     for
reexamination and filing of written reports set forth in Wis.
Stat. § 938.30(5)(e)1. for juveniles likely to become competent
establishes         the    exclusive     authority          of    the    circuit     court     to
reexamine juveniles who have been found not competent.                                   Section

938.30(5)(e)1.             dictates      that       such         juveniles       "shall        be
periodically            reexamined       with       written         reports         of      those
reexaminations to be submitted to the court every 3 months and
within       30     days     before    the      expiration          of     the     juvenile's
commitment         or   dispositional        order."             There   is   no     statutory
requirement for how often these reexaminations can or should
take     place;         instead,       the      statute          only     places         minimum
requirements for submission of reports on those reexaminations.
Therefore,         § 938.30(5)(e)1.          does     not    otherwise        supplant        the
circuit court's authority to order a reexamination, during or
after the statutory time frame, especially where the defendant
has been found competent in more recent cases.

       ¶22    Lastly, A.L. asserts that the State's interpretation
of Wis. Stat. § 938.30(5) is inequitable, as illustrated by the
hypothetical situation of the State moving to recall suspended
                                              12
                                                              No.     2016AP880



delinquency proceedings to reevaluate the competency of a 50-
year-old who was found not competent as a 15-year-old.                   Under
A.L.'s hypothetical, any unfairness as a result of the circuit
court resuming proceedings8 years later would be checked by the
defendant's constitutional rights to due process and a speedy
trial.9    A.L. also stresses the purpose of the Juvenile Justice
Code and the importance of diverting juveniles from the juvenile
justice   system    through    early intervention.      While   that is      a
stated    purpose   of   the   Juvenile   Justice   Code,   another    stated


     8 If A.L. is found competent, the State intends to ask the
circuit court to waive its jurisdiction so that the case could
be tried in adult criminal court.     The Juvenile Justice Code
specifically provides that a circuit court retains jurisdiction
over a delinquency case, see Wis. Stat. § 938.12(2), and that
the State may seek waiver, see Wis. Stat. § 938.18(2), even
after the juvenile becomes an adult.     See State v. Phillips,
2014 WI App 3, ¶6, 352 Wis. 2d 493, 842 N.W.2d 504. The circuit
court would still need to make the discretionary waiver
determination by applying the criteria listed in § 938.18(5).
Alternatively, the circuit court could choose to dismiss the
action with prejudice.
     9 The violation of the right to a speedy trial is a case-by-
case determination that weighs, among other factors, the
"prejudice to the defendant."     See Barker v. Wingo, 407 U.S.
514, 532 (1972).    Further, the constitutional guaranty of due
process is a protection against prejudice to the defense caused
by passage or lapse of time.     See United States v. MacDonald,
456 U.S. 1, 8 (1982).    An individual's due process rights are
rooted in the Fourteenth Amendment to the United States
Constitution and Article I, Section 8 of the Wisconsin
Constitution. State v. Wood, 2010 WI 17, ¶17, 323 Wis. 2d 321,
780 N.W.2d 63.     The question of fairness is addressed as a
matter of "procedural" due process.       Id.   In A.L.'s posed
hypothetical situation, there may be concerns about the
defendant's ability to confront and cross-examine witnesses, as
well as call witnesses in his own defense.


                                     13
                                                                             No.     2016AP880



purpose        is     "[t]o      hold     each        juvenile      offender         directly
accountable for his or her acts" and to protect the public.
Wis. Stat. §§ 938.01(2)(a) and (b).
       ¶23     We     conclude        that      the     language      of     Wis.          Stat.
§ 938.30(5), read in conjunction with the language of ch. 938,
allows a circuit court to resume delinquency proceedings that
were    suspended           because   a   juvenile         was   initially         found    not
competent       to    proceed     under      § 938.30(5)(d)         and    not     likely    to
become competent within the statutory time limits.10

  B.        An expired JIPS order is irrelevant to a circuit court's
              competency over juvenile delinquency proceedings.

       ¶24     In     the    alternative,       A.L.    asserts      that    the     circuit
court retained competency over A.L. only for the duration of the
accompanying JIPS order,                which      expired in March 2015.                  A.L.
contends that the circuit court could have reexamined him only
through       March    2015     because      his    JIPS    order    was    not     extended
beyond that time.             However, A.L. points to no statutory language
that supports the position that a circuit court loses competency
over delinquency proceedings just because an accompanying JIPS
order expires.
       ¶25     On the other hand, the State points to several cases
where this court has determined that a criminal proceeding is


       10
       Wisconsin Stat. ch. 51 allows temporary civil commitment
for those who are "mentally ill," "proper subject[s] for
treatment," and "'dangerous' to themselves or to others."   See
In re Helen E.F., 2012 WI 50, ¶20, 340 Wis. 2d 500, 814
N.W.2d 179.


                                              14
                                                                              No.   2016AP880



jurisdictionally independent from a civil commitment based on
lack of competency.                See State ex rel. Porter v. Wolke, 80
Wis. 2d 197,       257 N.W.2d 881    (1977);      see    also    State   ex   rel.
Haskins v. County Court of Dodge Cty., 62 Wis. 2d 250, 214
N.W.2d 575 (1974).                The State asserts that Porter explicitly
rejects A.L.'s argument.                  Porter, 80 Wis. 2d 197.               In Porter,
criminal proceedings against a defendant were suspended when the
defendant was found not competent to stand trial and was later
civilly      committed.            Id.    at     200.        Shortly       thereafter,    the
defendant was released from civil commitment and the district
attorney moved for a reexamination of the defendant to determine
if   he    was    competent        to    stand      trial.      Id.    at    201-02.      The

defendant        asserted       that     the   criminal      proceedings       against    him
could not be resumed.                  Id. at 202.          This court held that the
circuit court did not lose its jurisdiction to proceed on the
criminal         charges        because        they     were       independent      of    the
defendant's commitment.                 Id. at 204-05.         However, this court did
not foreclose the possibility of a defendant's claim of denial
of the right to a speedy trial.                       Id.    We agree with the State
that       Porter        applies        here     to      render       JIPS     proceedings
jurisdictionally independent from delinquency proceedings.
       ¶26      A.L. cites to Wis. Stat. § 938.13 for the proposition
that      after     a    circuit    court       suspends       delinquency      proceedings
because a juvenile is found not competent, a court presiding
over      the     JIPS        proceedings      is     granted       "exclusive      original




                                                15
                                                                         No.    2016AP880



jurisdiction" over the juvenile.11                    According to A.L., if the
JIPS order expires before the juvenile is found competent to
proceed on the delinquency proceedings, the circuit court loses
competency over the delinquency proceedings.                      However, the JIPS
court has jurisdiction only over the JIPS proceedings, which are
separate from the delinquency proceedings.                      A JIPS order or ch.
51     commitment       assists    only       in     competency     restoration      and
provides services and safety to juveniles.
       ¶27   Wisconsin       Stat.     § 938.30(5)(e)         further    demonstrates
that    the court presiding           over     the    JIPS proceedings does not
truly have "exclusive original jurisdiction" in the sense that
A.L. asserts.           Pursuant to § 938.30(5)(e), a juvenile who is

found not likely to become competent is subject to a separate
JIPS    order,    yet    the   circuit        court    may    continue   to    exercise
jurisdiction        over     the     juvenile         through     reexamination      for
competency       and    resumption       of   delinquency       proceedings     if   the
juvenile     becomes       competent     within       the    statutory   time    frame.
Therefore, the expiration of A.L.'s accompanying JIPS order in

March 2015 has no bearing on the circuit court's competency to
proceed with A.L.'s delinquency proceedings.
                                   IV.    CONCLUSION
       ¶28   We conclude that a circuit court can resume suspended
juvenile delinquency proceedings to examine the competency of a

       11
       Wisconsin Stat. § 938.13 reads: "[e]xcept as provided in
[Wis. Stat. §] 938.028(3), the court has exclusive original
jurisdiction over a juvenile alleged to be in need of protection
or services."


                                              16
                                                                   No.   2016AP880



juvenile who was initially found not competent and not likely to
become   competent   within    the   statutory       time   frame.       We   also
conclude that a circuit court retains competency over juvenile
delinquency proceedings even after an accompanying JIPS order
has expired.    Accordingly, we affirm the decision of the court
of appeals.
    By   the   Court.—The     decision    of   the    court   of     appeals   is
affirmed.




                                     17
                                                             No.    2016AP880.dk


    ¶29    DANIEL KELLY, J.       (concurring).        We perceived a need
for Wis. Stat. § 938.30(5) to say more than it actually does.
And that perception drove us to conjure additional material that
doesn't really exist in the statute.            That's an understandable
impulse——we are loath to leave silence alone, to let a voice not
speak, to leave something unsaid.

     There is a silence where hath been no sound,
     There is a silence where no sound may be,
     In the cold grave—under the deep deep sea,
     Or in wide desert where no life is found,
     Which hath been mute, and still must sleep profound;
     No voice is hush’d——no life treads silently,
     But clouds and cloudy shadows wander free.
Thomas Hood, Silence (1827).           In conversations, in stories, in
all manner of communications we nod along as one thought flows
comfortably into the next.        But when the narrative unexpectedly
stops, we reflexively rebel against the silence that denies us
the rest of the story.           So we finish the unspoken thought,
complete the unfinished plot.          As natural as that reaction might
be in most affairs of life, we must give it no heed when we

construe statutes.    It is for the legislature to decide when to
compose, and when to lay aside the pen.             If that choice brings
silence earlier than we expect or hope, our disappointment does
not give us leave to take up the pen and write in its name.
     ¶30   But still, we did.      The circuit court suspended A.L.'s
delinquency    proceeding   pursuant       to   Wis.     Stat.     § 938.30(5)
because it found he was not competent, and not likely to regain
competency within the required timeframe.              Subsequently, Mr. L.
demonstrated   competency   in    an    unrelated   proceeding,      and   thus
arose the question of whether the circuit court could resume the
                                       1
                                                                             No.   2016AP880.dk


delinquency proceeding to evaluate his competency.                             We looked to
§ 938.30(5) to see what it might say about such a possibility.
There    we    discovered        that   "§ 938.30(5)           does    not    address       what
becomes of the suspended delinquency proceedings for juveniles
who are found not competent and not likely to become competent
within the statutory time frame, like A.L."                           Majority op., ¶13.
Alas, a double-edged silence:                     the statute said nothing about
how     proceedings         might     resume,       nor        did    it     require       their
termination.           The       apparent     result,          as    the     circuit       court

observed, was a procedural "limbo" in which the proceeding could
neither progress nor be dismissed.
       ¶31     We could not abide the statute's silence, so we said
that     our    "reading         of   § 938.30(5)         in    conjunction         with    the
language of ch. 938 demonstrates that a circuit court has the
authority       to   resume       suspended       proceedings         in    cases    where    a
juvenile       was   initially        found   not    competent         to    proceed       under
§ 938.30(5)(d) and not likely to become competent within the

statutory time limits."                 Id., ¶15.          Within the space of two
paragraphs, we transformed Wis. Stat. § 938.30(5) from a statute
that does not even address resumption of suspended delinquency
proceedings,         into    a    statute     that    definitively            provides       the
necessary authority to resume.                 I think the first iteration was
right.       If the statute has something to say in paragraph 15 that
it did not say in paragraph 13, it's only because we used the
legislature's pen to finish the story we thought we should have
heard.



                                              2
                                                                         No.    2016AP880.dk


       ¶32    This intrusion into legislative silence was not just
unwarranted,         it     was     completely        unnecessary.              When     the
legislature       adopted     Wis.       Stat.    § 938.30(5),      it   was     composing
against the background of our pre-existing authority.                                We have
already      recognized      that    the    authority      to     suspend      and    resume
proceedings based on a defendant's incompetency pre-dated this
statute.        In        fact,    our     competency      statutes       are       actually
codifications of principles and practices that were already old
before we even became a state.                    In State v. Seward, we recalled

the practice of English courts when competency was an issue:

       Also if a man in his sound memory commits a capital
       offense, and before arraignment for it he becomes mad,
       he ought not to be arraigned for it, because he is not
       able to plead to it with that advice and caution that
       he ought. And if, after he has pleaded, the prisoner
       becomes mad, he shall not be tried, for how can he
       make his defense?    If, after he be tried and found
       guilty, he loses his senses before judgment, judgment
       shall not be pronounced; and if, after judgment, he
       becomes of nonsane memory, execution shall be stayed;
       for peradventure, says the humanity of the English
       law, had the prisoner been of sound memory, he might
       have alleged something in stay of judgment or
       execution.
124 Wis. 623,      630,    102 N.W. 1079        (1905)      (quoting      4    William
Blackstone, Commentaries ch. 2 *24-25).                    "Our statute," we said,
"is an affirmance of these humane principles of the common law,

and the reason upon which it rests makes manifest the intention
of the Legislature."              Id. at 630-31. See also Crocker v. State,
60 Wis. 553,    556,      19 N.W. 435       (1884)   ("At    common      law,    if   a
person,      after committing         a    crime, became        insane, he           was not
arraigned during his insanity, but was remitted to prison until
such incapacity was removed.").

                                              3
                                                                                   No.    2016AP880.dk


      ¶33    The authority to regulate our proceedings is not, of
course,      exclusive              to     us——the         legislature           may      make           its
contribution as well:                     "[T]he power to regulate procedure has
been regarded not as an exclusively legislative power, nor yet
as   an    exclusively            judicial       power,      but     certainly           as    a    power
properly     within           the        judicial         province     when       not         otherwise
directed     by        the        legislature."             Rules     of        Court     Case,          204
Wis. 501, 510, 236 N.W. 717 (1931).                               So the real question is
whether     the    legislature,             in     adopting        Wis.    Stat.        § 938.30(5),

removed      our            pre-existing           authority         to         resume         juvenile
delinquency proceedings to determine whether the defendant has
regained his competency.                    The court's opinion does a convincing
job of demonstrating there is no such prohibition, and I agree.
Therefore, in the absence of any statutory prohibition the court
may resume the suspended juvenile delinquency proceedings.                                               But
it   may     do        so     not        because      of    any      authority           granted          by
§ 938.30(5),       but        because       the       legislature         did    not     remove          the

authority we already had.
      ¶34    When           the     legislature           stops     writing,        "There          is     a
silence where hath been no sound / There is a silence where no
sound      may     be . . . ."                   We       should     not        surmise            it    is
unintentional, or accidental.                      No sound belongs there because it
is the silence of the people's representatives choosing not to
speak.      "No voice is hush'd" there because there is no voice
wishing to be heard.                     And in that stillness, "no life treads
silently" in hopes we will give it expression.                                     The quietness
following        the    period        in    the       statute's      last       sentence           is    the

                                                      4
                                                       No.   2016AP880.dk


oracular pronouncement that all has been said that will be said.
We may no more compel the legislature to speak than we may
ignore it when it does.     For these reasons, I join the court's
opinion except to the extent it discovers authority to resume
Mr. L.'s delinquency proceedings in Wis. Stat § 938.30(5).           The
authority   to   resume   those   proceedings   both   pre-dated     and
survived enactment of that statute.




                                  5
    No.   2016AP880.dk




1